Case 1:20-cv-00651-GLS-DJS Document 87-1 Filed 10/20/20 Page 1 of 7

 

No, 202.3

CONTINUING TEMPORARY SUSPENSION AND MODIFICATION OF LAWS RELATING TO
. THE DISASTER EMERGENCY

WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
emergency for the entire State of New York;

WHEREAS, both travel-related cases and community contact transmission of COVID-19 have
been documented in New York State and are expected to be continue;

WHEREAS, one state acting alone.cannot control the continued spread of this disease and it
requires coordination and cooperation amongst the states; and

NOW, THEREFORE, I, Governor Andrew M. Cuomo, by virtue of the authority vested in me by
Section 29-a of Article 2-B of the Executive Law to temporarily suspend or modify any statute, local law,
ordinance, order, rule, or regulation, or parts thereof, of any agency during a State disaster emergency, if
compliance with such statute, local law, ordinance, order, rule, or regulation would prevent, hinder, or
delay action necessary to cope with the disaster emergency or if necessary to assist or aid in coping with
such disaster, or to issue any directive during a disaster emergency necessary to cope with the disaster, I
hereby issue the following directives and suspensions and modifications for the period from the date of this
Executive Order 202.3 through April 15, 2020:

* The directive requiring large gatherings and events to be cancelled or postponed if they
had anticipated attendance in excess of 500 people by virtue of Executive Order 202.1
dated March 12, 2020, is hereby amended and modified to require that any large
gathering or event (concert, conference, worship service, performance before a large
audience, etc.) shall be cancelled or postponed if more than fifty persons are expected in
attendance, at any location in New York State until further notice.

« Any restaurant or bar in the state of New York shall cease serving patrons food or
beverage on-premises effective at 8 pm on March 16, 2020, and until further notice shall
only serve food or beverage for off-premises consumption. Notwithstanding any
provision of the alcohol and beverage control law, a retail on-premises licensee shall be
authorized for the duration of this Executive Order to sell alcohol for off-premises

.consumption, which shall include either take-out or delivery, subject to reasonable
limitations set by the State Liquor Authority.

¢ Any facility authorized to conduct video lottery gaming, or casino gaming shall cease
operation effective at 8 pm on March 16, 2020, and until further notice. For a Class II
 

 

Case 1:20-cv-00651-GLS-DJS Document 87-1 Filed 10/20/20 Page 2 of 7

Tribal Gaming enterprise or Class I] Tribal Gaming enterprise, any facility should also
close to the public until further notice.

e Any gym, fitness centers or classes, and movie theaters shall also cease operation
effective at 8 pm on March 16, 2020 until further notice.

« No local government or political subdivision shall issue any local emergency order or
declaration of emergency or disaster inconsistent with, conflicting with or superseding
the foregoing directives, or any other executive order issued under Section 24 of the
Executive Law and any local emergency order or any local administrative codes,
charters, laws, rules or regulations, are hereby suspended with respect to any such order
issued under such authority different or in conflict with Executive directives.

GIVEN under my hand and the Privy Seal of the
State in the City of Albany this
sixteenth day of March in the year

two thousand twenty.

 

BY THE GOVERNOR . werent

Me. C-—~

Secretary to the Governor
Case 1:20-cv-00651-GLS-DJS Document 87-1 -Filed 10/20/20 Page 3 of 7

      
  

RCs canine C
Gamiine Cham
No. 202.5

EXECUTIVE ORDER
Continuing Temporary Suspension and Modification of Laws
Relating to the Disaster Emergency

WHEREAS, on. March 7, 2020, I issued Executive Order Number 202, declaring a State disaster emergency
for the entire State of New York;

WHEREAS, both travel-related cases and community contact transmission of COVID-19 have been
documented in New York State and are expected to be continue;

WHEREAS, in order to facilitate the most timely and effective response to the COVID 19 emergency disaster,
it is critical for New York State to be able to act quickly to gather, coordinate, and deploy goods, services, professionals,
and volunteers of all kmds; and

NOW, THEREFORE, [, Andrew M. Cuomo, Governor of the State of New York, by virtue of the authority
vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily suspend or modify any statute, local
law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State disaster emergency, if
compliance with such statute, local law, ordinance, order, rule, or regulation would prevent, hinder, or delay action
necessary to cope with the disaster emergency or if necessary to assist or aid in coping with such disaster, I hereby

temporarily suspend or modify, for the period from the date of this Executive Order through April 17, 2020 the
following:

e Sections 6512 through 6516, and 6524 of the Education Law and Part 60 of Title 8 of the NYCRR, to the
extent necessary to allow physicians licensed and in current good standing in any state in the United States to
practice medicine in New York State without civil or criminal penalty related to lack of licensure;

« Section 6502 of the Education Law and Part 59.8 of Title 8 of the NYCRR, to the extent necessary to allow
physicians licensed and in current good standing in New York State but not registered in New York State to
practice in New York State without civil or criminal penalty related to lack of registration;

© Sections 6512 through 6516, and 6905, 6906 and 6910 of the Education Law and Part 64 of Title 8 of the
NYCRR, to the extent necessary to allow registered nurses, licensed practical nurses, and nurse practitioners
licensed and in current good standing in any state in the United States to practice in New York State without
civil or criminal penalty related to lack of licensure;

e Sections 6512 through 6516, and 6541 of the Education Law and Part 60.8 of Title 8 of the NYCRR § NYCRR,
to the extent necessary to allow physician assistants licensed and in current good standing in any state in the
United States to practice in New York State without civil or criminal penalty related to lack of licensure;

® Section 400.12 of Title 10 of the NYCRR, to the extent necessary to allow patients affected by the disaster
emergency to be transferred to receiving Article 28 facilities as authorized by the Commissioner of Health;

'@ Section 415,11 of Title 10 of the NYCRR, to the extent necessary to permit nursing homes receiving
individuals affected by the disaster emergency to perform comprehensive assessments of those residents
temporarily evacuated to such nursing homes as soon as practicable following admission or to forego such
assessments for individuals returned to facilities from which they were evacuated;

* Subdivision b of section 415.15 of Title 10 of the NYCRR, to the extent necessary to permit nursing homes
receiving individuals affected by the disaster emergency to obtain physician approvals for admission as soon

as practicable following admission or te forego such approval for individuals returned to facilities from which
they were evacuated;
Case 1:20-cv-00651-GLS-DJS Document 87-1 Filed 10/20/20 Page 4of7 -

Subdivision i of section 415.26 of Title 10 of the NYCRR, to the extent necessary to permit nursing homes
receiving individuals affected by the disaster emergency to comply with admission procedures as soon as
practicable following admission or to forego such procedures for individuals retuned to facilities from which
they were evacuated;

Paragraph 2 of subdivision g of section 763.4; paragraphs 7 and 8 of subdivision h of section 763.4; paragraph
2 of subdivision a of section 766.5; and paragraph 1 of subdivision d of section 766.5 of Title 10 ofthe NYCRR,
to the extent necessary to permit certified home health agencies, long term home health care programs, AIDS
home care programs, and licensed home care services agencies serving individuals affected by the disaster
emergency to conduct in-home supervision of home health aides and personal care aides as soon as practicable
after the initial service visit, or to permit in-person and in-home supervision to be conducted through. indirect
means, including by telephone or video communication;

Subdivision a of section 763.5 of Title 10 of the NYCRR, to the extent necessary to permit initial patient visits
for certified home health agencies, long term home health care programs and AIDS home care programs
serving individuals affected by the disaster emergency to be made within 48 hours of receipt and acceptance
of a community referral or return home from institutional placement;

Sections 403.3 and 403.5 if Title 10 of the NYCRR, to extend the time in which home care services entities
must submit information to the Home Care Worker Registry;

Sections 358-4.3, 358-5.12 and 358-5.13 of Title 18 of the NYCRR, to the extent necessary to allow or require
appearance by any parties to a fair hearing by written, telephonic, video or other electronic means;

Sections 2999-h and 2999-j of the Public Health Law, to the extent necessary to provide reimbursement to
Medical Indemnity Fund enrollees, in primary residences where a resident has had COVID-19 or was exposed
to COVID-19, for costs related to cleaning and disinfection of such primary residences, at the discretion of the
Commissioner of Health;

Section 2805-k of the Public Health Law and sections 405.4, 405.5, 405.9, 405.14, 405.19, and 405.22 of Title
10 of the NYCRR, to the extent necessary to allow staff with the necessary professional competency and who
are privileged and credentialed to work in a facility in compliance with such section of the Public Health Law
and such sections of the NYCRR, or who are privileged and credentialed to work in a facility in another state

in compliance with the applicable laws and regulations of that other state, to practice in a facility in New York
State;

Part 405 of Title 10 of the NYCRR, to the extent necessary to adopt existing policies and procedures in a

general hospital at a new, temporary facility created for the purpose of treating patients during the COVID-19
outbreak;

Any code related to construction, energy conservation, or other building code, and all state and local laws,
ordinances, and regulations relating to administration and enforcement of the foregoing, to the extent necessary
to allow, upon approval by the Commissioner of Health or the Commissioner of OPWDD, as applicable, the
temporary changes to physical plant, bed capacities, and services provided; the construction of temporary
hospital locations and extensions; the increase in and/or exceeding of certified capacity limits; and the
establishment of temporary hospital locations and extensions;

Part 425 of Title 10 of the NYCRR and section 461-k of the Social Services Law, to the extent necessary to

prevent transportation to and attendance at adult day care programs, until authorized by the Commissioner of
Health;

Section 16.17 of the Mental Hygiene Law to the extent necessary to permit the Office of People with
Developmental Disabilities to take emergency action to suspend or limit a provider’s operating certificate;

Sections 633.12 and 636-1 of Title 14 of the NYCRR, to the extent necessary to temporarily deviate from an
individual’s service plan, which would otherwise outline participation in day programming and other
community based served, and to the extent necessary to temporarily relocate individuals, in order to maintain
the health and safety of that individual during this emergency period and to the extent necessary;

Sections 33.02 and 33.05 of the Mental Hygiene law and sections 633.4, 636-1.4 and 633.16 of Title 14 of the
NYCRR, to the extent necessary to restrict visitors to facilities certified pursuant Article 16 of the Mental

Hygiene law and to permit restrictions on community outings for residents of such facilities to reduce the
spread of COVID-19;

Sections 633.8 and 633.14 of Title 14 ofthe NYCRR to the extent necessary to permit abbreviated training of
direct support professionals employed in programs and facilities certified pursuant to Article 16 of the Mental
Hygiene Law that are experiencing staff shortages;

Section 633.17 of Title 14 of the NYCRR, to the extent necessary to permit abbreviated medication

administration training of direct support professionals employed in programs or facilities certified pursuant to
Article 16 of the Menial Hygiene Law;

Section 390-b of the Social Services Law and regulations at sections 413.4 and 415.15 of Title 18 of the

_ NYCRR insofar as that statute and those regulations establish background check requirements for child day
care;
 

Case 1:20-cv-00651-GLS-DJS Document 87-1 Filed 10/20/20 Page 5 of 7

¢ Section 390 of the Social Services Law insofar as that section of law exempts school age child care programs
operated by a school or entity with experience providing child care and located in a school providing

elementary or secondary education from having to comply with the regulations of the office of children and
family services;

e Subdivision 7 of section 590 and subdivision 2 of section 607 of the Labor Law, so far as they relate to waiting
periods for unemployment insurance claimants whose claims for unemployment insurance arise due to closure
of an employer for a reason related to COVID-19 or due to a mandatory order of a government entity duly
authorized to issue such order to close such employer, as of March 12, 2020;

« Subdivision b of section 708 of the Business Corporation Law to the extent necessary to permit business
corporations to take any action otherwise permitted under that section with the electronic consent of the
members of the board or committee, when such consent is submitted via electronic mail along with information
from which it can reasonably be determined that the transmission was authorized by such member;

* Sections 65(13)(b) and 66(12)(2) of the Public Service Law to the extent of having in-person public hearings,
provided that such hearings are held by conference call or similar electronic means, which are recorded and
later transcribed;

a Section 165(1) of the Public Service Law (“PSL”) to the extent of holding public statement hearings, provided

that the public may file written comments in any case subject to PSL Article 10 until issuance of a final order;
and

e Section 123(1) of the Public Service Law (“PSL”) to the extent of holding a public hearing, provided that the
public may file written comments in any case subject to PSL Article VII until issuance of a final order.

IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive Law to
issue any directive during a disaster emergency necessary to cope with the disaster, I hereby issue the following
' directives for the period from the date of Executive Order through April 17, 2020:

« Any village election set to be held March 18, 2020 shall be postponed and any elected official holding
such position shall remain in office until such time as a new election is held.

e Effective at 8 p.m. March 19, 2020, all indoor common portions of retail shopping malls with in excess of
100,000 square feet of retail space available for lease shall close and cease access to the public. Any stores
located within shopping malls, which have their own external entrances open to the public, separate from the
general mall ertrance, may remain open, subject to the requirements of Executive Order 202.3 that any
restaurant shall limit itself to take out or delivery food services, and that any interior entrances to common
areas of the mall remain closed and locked.

« Additionally, all places of public amusement, whether indoors or outdoors, including but not limited to,
locations with amusement rides, carnivals, amusement parks, water parks, aquariums, zoos, arcades, fairs,
children’s play centers, funplexes, theme parks, bowling alleys, family and children’s attractions shall likewise

be closed to the public at 8 p.m. on March 19. This directive shall not apply to public parks and open recreation
areas.

® Notwithstanding section 24 of the Executive Law, no locality or political subdivision shall issue any local

emergency order or executive order with respect to response of COVID-19 without the approval of the State
Department of Health.

GIVEN under my hand and the Privy Seal of the State
in the City of Albany the eighteenth day of

March in the year two thousand twenty.

 

BY THE GOVERNOR

Secretary to the Governor
 

Case 1:20-cv-00651-GLS-DJS Document 87-1 Filed 10/20/20 Page 6 of 7

 

No. 202.19

Continuing Temporary Suspension and Modification of Laws
Relating to the Disaster Emergency

WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
emergency for the entire State of New York; and

WHEREAS, both travel-related cases and community contact transmission of COVID-19 have
been documented in New York State and are expected to be continue;

NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the
authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily suspend or
modify any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a
State disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation
would prevent, hinder, or delay action necessary to cope with the disaster emergency or if necessary to
assist or aid in coping with such disaster, I hereby temporarily suspend or modify, for the period from the
date of this Executive Order through May 17, 2020 the following:

. © Subdivision one of Section 860-b of the Labor Law, to the extent necessary to allow a business that
receives federal Paycheck Protection Program funding and subsequently rehires employees, to
provide the notice required under this section as soon as practicable but not necessarily within
ninety days, provided that a business that receives federal Paycheck Protection Program funding
provided the notice required under this section when it initially laid off employees,

IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive
Law to issue any directive during a disaster emergency necessary to cope with the disaster, I hereby issue
the following directives for the period from the date of this Executive Order through May 17, 2020:

¢ The Department of Health shall hereby establish a single, statewide coordinated testing
prioritization process that shall require all laboratories in the state, both public and private, that
conduct COVID-19 diagnostic testing, to complete such COVID-19 diagnostic testing only in
accordance with such process. Any such laboratories shall prioritize testing of entities or individuals
as directed by this coordinated statewide process. Any such laboratories may not, without an
exemption from the Department of Health, enter into an agreement that would reserve testing
capabilities for any private or public entity and therefore impede the Departments’ ability to
prioritize and coordinate COVID-19 testing in New York State. Any violation of this directive may
result in a civil penalty not to exceed $10,000 or three times the value of such testing provided in
violation of this section, and provided further that the Commissioner is hereby empowered and may
revoke any operating certificate or license of such laboratory.

e The directive contained in Executive Order 202.18 requiring any skilled nursing facility, nursing
home, or adult care facility licensed and tegulated by the Commissioner of Health-to notify a family
member or next of kin if any resident tests positive for COVID-19, or suffers a COVID-19 related
death, within 24 hours is hereby modified solely to provide a penalty for non-compliance of $2,000
per violation per day, as if it were a violation of section 12 of the public health law, and any
subsequent violation shall be punishable as if it is a violation of section 12-b of the public health
law. :
 

Case 1:20-cv-00651-GLS-DJS Document 87-1 Filed 10/20/20 Page 7 of 7

¢ No local government or local department of health shall take any actions that could affect public ©
health without consulting with the state department of health. No local government official shall
take any action that could impede or conflict with any other local government actions, or state
actions, with respect to managing the COVID-19 public health emergency.

GIVEN under my hand and the Privy Seal of the
State in the City of Albany this
seventeenth day of April in the year

two thousand twenty.

 

Roe rty
BY THE GOVERNOR

Secretary to the Governor

+
